Citation Nr: 1745052	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for PTSD and assigned an initial 50 percent disabling, effective May 4, 2007. 

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record.

The Board notes that a November 2006 private examination report opined that the Veteran's PTSD rendered him unemployable.  However, the Veteran has otherwise reported being fully employed since approximately 2000.  See VA examination reports dated September 2012 and December 2016.  At this time, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks an initial rating greater than 50 percent for PTSD.  The pertinent evidence primarily consists of a November 25, 2006 private psychologist report and VA examination reports dated October 1997, February 2001, September 2012 and December 2016.  The Veteran argues that that the RO improperly failed to consider the medical opinions of his private psychiatrist in arriving at his disability evaluation.  He also contends that "the (1) The RO improperly made unsupported finding without a plausible evidentiary basis in the record (2) The RO did not base its decision on all evidence and material of record and (3) The RO based its decision solely on the VA Examination."

The Board observes that the private and VA examination reports describe the Veteran's PTSD in terms of differing levels of severity.  The claims folder does not contain any relevant clinic records to assist in resolving this potential conflict of evaluations.  Notably, in September 2012, the Veteran informed the VA examiner that he continued to seek private over the past few years.  He also appears to report a history of treatment by VA.  See, e.g., VA Form 21-4138 received in January 1998.  These potentially relevant records are not associated with the claims folder, and the Board remands this claim to assist the Veteran in obtaining these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining complete consultation records from Psychological Consulting Services of Durham, North Carolina and any other private provider of mental health treatment.

2.  Clarify the Veteran's history of VA treatment, and associate with the claims folder all available VA treatment records.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

